   Case 1:15-cr-00240-PKC Document 30 Filed 05/24/19 Page 1 of 1 PageID #: 132

Walden Macht & Haran LLP
                                                                                             WJMJH
                                                                              One Battery Park Plaza, 34th Floor
                                                                                           New York, NY 10004
                                                                                                   212 335 2030




                                                      May 24, 2019

  By ECF

 Honorable Pamela Chen
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     United States v. Zorana Danis, No. 15 Cr. 240
                Request for Adjournment of Sentencing Date

 Your Honor:

         We represent the defendant Zorana Danis in this matter and request that sentencing,
 currently scheduled for June 4, 2019 as a control date, be adjourned for approximately six months
 to a date suitable to the Court. The government consents to this request.

        Thank you for your time and attention to this matter.

                                                     Respectfully,


                                                      ~
                                                     Sean T. Haran




 cc:    All Parties via ECF
